IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-244-CV 



MICHAEL J. PICKENS,


	APPELLANT

vs.



ATTORNEY GENERAL OF TEXAS AND BRENDA JOYCE PICKENS,


	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 91-10763, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. Ann. 74(k) (Pamph. 1992).  If the
appellant fails to file his brief within the prescribed time, the appellate court may dismiss the
appeal for want of prosecution, unless the appellant shows a reasonable explanation for failing to
file the brief and the appellee has not suffered material injury.  Tex. R. App. P. Ann. 74(l)(1)
(Pamph. 1992).
	The transcript in this cause was filed on May 28, 1992.  Appellant has not filed a
statement of facts.  Accordingly, appellant's brief was due thirty days after the transcript was
field, that is, on June 29, 1992.  Appellant has not filed his brief.  Moreover, appellant has not
filed a motion for extension of time showing a reasonable explanation for his omission.  See Tex.
R. App. P. Ann. 74(n) (Pamph. 1992).  Accordingly, we dismiss this appeal for want of
prosecution.  See Dickson v. Dickson, 541 S.W.2d 895 (Tex. Civ. App. 1976, writ dism'd
w.o.j.).


[Before Justices Powers, Jones and Kidd]
Dismissed for Want of Prosecution
Filed:  August 12, 1992
[Do Not Publish]